ITEMID: 001-78724
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: GUL AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The facts of the case, as submitted by the parties, may be summarised as follows.
On an unspecified date in 1953, the authorities conducted a land registry survey in Bismil, during which the land allegedly belonging to the applicants' ancestors was registered in the land registry in the name of other individuals and the Treasury.
Following this, Aziz Gül, the father and uncle to several of the applicants, brought actions to intervene in the proceedings before the Bismil Cadastral Court, claiming that the land in fact belonged to his mother. The information in the relevant files can be summarised as follows.
On 10 April 1953, Aziz Gül brought an action against E.Ö. and the Treasury, contesting the result of the cadastral survey and claiming that the plot of land no. 16 belonged to him.
On 13 April 1957 the Bismil Cadastral Court dismissed the claims of Aziz Gül and ordered that the contested land be registered in the name of E.Ö.
Aziz Gül did not appeal against this judgment. However, the Treasury appealed. The Court of Cassation quashed the judgment and remitted the case to the Bismil Cadastral Court. The latter delivered its second judgment on 6 August 1963, confirming the first.
The applicants were not party to these proceedings.
On 14 April 1958 the Bismil Cadastral Court rendered a judgment, which became final 26 June 1959. Aziz Gül was not a party to these proceedings.
On 25 March 1953, Aziz Gül brought another action before the Bismil Cadastral Court, contesting the cadastral record of a plot of land, no. 67, along with other plaintiffs.
He failed to attend the hearings held after 14 May 1957, or to submit his witness list, despite the court's request.
None of the applicants pursued the case as the heirs of Aziz Gül.
On 15 April 2004 the court delivered its judgment and dismissed Aziz Gül's claims. On 5 September 2005, Aziz Gül's grandson, Miktad Gül (not an applicant in the present case), was notified of this judgment.
